     Case 8:21-bk-10958-ES       Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06            Desc
                                  Main Document    Page 1 of 34


 1   RON BENDER (SBN 143364)
     MONICA Y. KIM (SBN 180139)
 2   JULIET Y. OH (SBN 211414)
 3   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700
 4   Los Angeles, California 90067
     Telephone: (310) 229-1234
 5   Facsimile: (310) 229-1244
     Email: RB@LNBYB.COM; MYK@LNBYB.COM; JYO@LNBYB.COM
 6
     Attorneys for Chapter 11 Debtors and
 7   Debtors-in-Possession
 8

 9                        UNITED STATES BANKRUPTCY COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                  SANTA ANA DIVISION
12
     In re:                                    Lead Case No.: 8:21-bk-10958-ES
13

14   PLAMEX INVESTMENT, LLC, a                 Jointly administered with 3100 E. Imperial
     Delaware limited liability company,       Investment, LLC (8:21-bk-10957-ES)
15
            Debtor and Debtor in Possession.   Chapter 11 Cases
16   _________________________________
17   In re:                                    APPLICATION OF DEBTORS AND
                                               DEBTORS IN POSSESSION TO
18   3100 E. IMPERIAL INVESTMENT,              JOINTLY EMPLOY NAI CAPITAL
     LLC, a Delaware limited liability         COMMERCIAL, INC. AS REAL ESTATE
19   company,                                  BROKER PURSUANT TO 11 U.S.C. §§
                                               327 AND 328; DECLARATION OF CHRIS
20         Debtor and Debtor in Possession.    JACKSON IN SUPPORT THEREOF
21   _________________________________

22      Affects both Debtors                   [No Hearing Required – Local Bankruptcy
                                               Rule 2014-1(b)]
23     Affects Plamex Investment, LLC only
24     Affects 3100 E. Imperial Investment,
25   LLC only

26

27

28
                                                1
     Case 8:21-bk-10958-ES          Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06               Desc
                                     Main Document    Page 2 of 34


 1           Plamex Investment, LLC, a Delaware limited liability company (“Plamex”), and 3100 E.

 2   Imperial Investment, LLC, a Delaware limited liability company (“3100,” and together with

 3   Plamex, the “Debtors”), the debtors and debtors-in-possession in the above-captioned, jointly

 4   administered chapter 11 bankruptcy cases, hereby submit this application (the “Application”) for

 5   Court approval of their joint employment of NAI Capital Commercial, Inc. (the “NAI Capital”) as

 6   their real estate broker upon the terms and conditions described below.            In support of this

 7   Application, the Debtors respectfully represent as follows:

 8   A.      Background.

 9           1.      The Debtors commenced their bankruptcy cases by filing Voluntary Petitions for

10   relief under chapter 11 of 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”) on April 14, 2021 (the

11   “Petition Date”). Since the Petition Date, the Debtors have operated their businesses, managed their

12   financial affairs, and operated their bankruptcy estates as debtors-in-possession pursuant to Sections

13   1107 and 1108 of the Bankruptcy Code.

14           2.      On April 15, 2021, the Court entered orders approving the joint administration of the

15   Debtors’ bankruptcy cases, with the lead case being the bankruptcy case of Plamex, Case No. 8:21-

16   bk-10958-ES.

17           3.      The two individuals who serve as the principals of the Debtors are Min Chae and

18   Donald Chae, brothers who each have more than 30 years of experience in real estate investment,

19   development, and management. The Chae brothers’ specialty and expertise rest in creating vibrant

20   and thriving cultural retail centers at previously under-performing locations, particularly in

21   ethnically diverse areas. The “Plaza Mexico” is one such project and the crown jewel of the Chae

22   brothers’ real estate portfolio.

23           4.      Plamex is the fee simple owner of Plaza Mexico (“Plaza Mexico” or the “Property”),

24   a 403,242 square-foot community shopping center offering specialty retail and dining located in

25   Lynwood, California just north of the 105 freeway (approximately 20 minutes from LAX). For over

26   20 years, Plaza Mexico has been a community landmark in Southern California. The premise

27   behind Plaza Mexico is to represent the rich Latino heritage of the community and create an

28
                                                       2
     Case 8:21-bk-10958-ES         Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                  Desc
                                    Main Document    Page 3 of 34


 1   authentic Mexican cultural landscape through the incorporation of Mexican architecture, authentic

 2   building materials, notable monuments, and a forum to celebrate all Mexican fiestas. Currently,

 3   Plaza Mexico is occupied by tenants that include Food 4 Less, Rite Aid, Curacao, Chuck E. Cheese,

 4   and a wide variety of restaurants and retailers of clothing, electronics, shoes, toys, jewelry, and

 5   furniture. The Property also generates a modest revenue from advertising it sells on its LED tower,

 6   which overlooks the I-105 Freeway.

 7          5.      Plamex is wholly-owned by its sole member, 3100. In turn, 3100 is wholly owned

 8   by an entity called Placo Investment, LLC (“Placo”), and Placo is wholly-owned by ISLT

 9   Investment, LLC (“ISLT”). Neither Placo nor ISLT has filed its own bankruptcy case.

10          6.      The multi-layered organizational structure of the Debtors and their parent

11   companies, as well as the terms of the limited liability agreements for the Debtors, as amended and

12   restated (“LLC Agreements”), are the direct result of pre-petition structured finance and

13   securitization transactions. As part of these transactions, the secured lenders and the preferred equity

14   holder forced an elaborate corporate structure in part to create bankruptcy-remote entities, which are

15   otherwise known as “special purpose” entities or vehicles, to attempt to isolate and deter bankruptcy

16   filings by these entities. The Debtors contend that such terms are unenforceable “ipso facto” clauses

17   which are void as a matter of law and public policy.

18          7.      The Debtors’ bankruptcy filings were the results of two primary factors: (i)

19   substantial loss of rent revenue from Plamex’s tenants due to the COVID-19 pandemic which

20   caused the Debtors to default on their obligations to their secured lenders, and (ii) efforts by the

21   secured lenders to foreclose on their collateral, including a foreclosure sale on the membership

22   interests held by 3100 in Plamex, which was scheduled by 3100’s secured lenders for April 15,

23   2021 at 10:00 a.m. (EST).

24          8.      More specifically, Plaza Mexico has not been immune to the financial effects of the

25   COVID-19 pandemic. Due to government-imposed stay-at-home orders and related restrictions

26   which started in March of 2020, Plaza Mexico’s tenants were required to close and/or experienced a

27   drastic loss of business, sales and income. Many of the tenants have not paid full or any rents to

28
                                                        3
     Case 8:21-bk-10958-ES          Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                Desc
                                     Main Document    Page 4 of 34


 1   Plamex, which, in turn, resulted in a default by the Debtors to their secured lenders. The Debtors

 2   and their parent companies were in the process of re-financing at the time the pandemic hit, which

 3   halted the process. Recently, as California has started to ease restrictions, rent collections at Plaza

 4   Mexico have been brought almost back to pre-pandemic levels. There is an increase in foot traffic,

 5   and tenants are starting to pay rents timely. However, despite these positive movements, the

 6   secured lenders who provided mezzanine loans to 3100 were unwilling to stop their April 15, 2021

 7   foreclosure sale. As a result, the Debtors had no choice but to file their bankruptcy petitions to

 8   preserve their assets for the benefit of all constituencies.

 9   B.      Decision to Employ a Real Estate Broker and Summary of Key Terms of

10   Employment.

11           9.      The Debtors have made the decision that the best interests of their estates are served

12   by their employment of a highly qualified real estate broker to assist the Debtors either to sell Plaza

13   Mexico for the most money possible or to find an investment partner to team up with the Debtors

14   either in connection with a sale process or a reorganization process.

15           10.     The Debtors interviewed and consulted with a number of qualified real estate

16   brokers and decided that NAI Capital is the ideal broker for them. NAI Capital has approximately

17   223 brokers working in 13 offices throughout Southern California, and NAI Capital has an

18   extremely strong presence in Southern California yet is part of a worldwide network that provides

19   NAI Capital with access to prospective buyers and investors worldwide. The Debtors seek to

20   employ NAI Capital as their real estate broker in accordance with the listing agreement (the

21   “Listing Agreement”) attached as Exhibit “1” to the annexed Declaration of Chris Jackson (the

22   “Jackson Declaration”).

23           11.     The Debtors seek to employ NAI Capital as their real estate broker to render, among

24   others, the following types of professional services:

25                   a.      Identifying potential buyers and investors using NAI Capital’s worldwide

26                   network;

27                   b.      Assisting the Debtors to expeditiously formulate and implement a strategy

28
                                                          4
     Case 8:21-bk-10958-ES        Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06               Desc
                                   Main Document    Page 5 of 34


 1                  for soliciting interest from potential buyers and investors, including by developing

 2                  and implementing procedures and a timetable for marketing the Property for sale

 3                  or investment;

 4                  c.     Introducing the Debtors to potential buyers and investors and coordinating

 5                  due diligence investigations;

 6                  d.     Assisting the Debtors to evaluate proposals from interested parties,

 7                  formulating negotiation strategies, and assisting in negotiations and closing of a

 8                  sale or investment; and

 9                  e.     Participating in hearings before the Bankruptcy Court with respect to the

10                  matters upon which NAI Capiutal has provided services or advice, including, as

11                  relevant, providing testimony.

12          12.     The Debtors expect that NAI Capital will work closely in concert with the

13   Debtors’ bankruptcy counsel with respect to all of the foregoing.

14          13.     The NAI Capital team of brokers that will be representing the Debtors will be

15   comprised of Chris Jackson (the co-CEO of NAI Capital) along with Philip Attalla, Executive

16   Managing Director; Todd Lorber, Executive Vice President; David M. Shabby III, Senior

17   Associate; and Grant Bullen, Senior Associate.        Their respective professional resumes are

18   collectively attached as Exhibit “2” to the Jackson Declaration.

19          14.     NAI Capital has not received any retainer for this engagement and has not been

20   paid any money by the Debtors at any time.

21          15.     The Listing Agreement is for a term of approximately six months, ending on

22   November 30, 2021 (see Section 1.3 of the Listing Agreement).

23          16.     This is an exclusive Listing Agreement where NAI Capital will serve as the

24   Debtors’ sole and exclusive agent (see section 2.1 of the Listing Agreement).

25          17.     In the event of a transaction closing, NAI Capital shall be entitled to receive a

26   commission (see section 5 of the Listing Agreement) in accordance with the Schedule of

27   Commissions contained in Exhibit A to the Listing Agreement. NAI Capital shall be entitled to a

28
                                                      5
     Case 8:21-bk-10958-ES        Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                 Desc
                                   Main Document    Page 6 of 34


 1   commission of 1% of the sale price unless the consummated transaction is with any of the

 2   “Excluded Persons” contained in Exhibit C to the Listing Agreement in which case NAI Capital

 3   shall be entitled to a commission of 0.25% of the sale price. For confidentiality reasons, Exhibit

 4   C is not included in the attachment to the Jackson Declaration.

 5           18.    Solely in order to save the expense of preparing a fee application, the Debtors are

 6   requesting that their employment of NAI Capital be pursuant to 11 U.S.C. § 328 and provide for

 7   NAI Capital to be paid its commission in connection with the closing of any transaction without

 8   the need for a fee application or further Court order. If the Court concludes otherwise, then of

 9   course the Debtors and NAI Capital will comply with the desires of the Court.

10           19.    Notwithstanding the foregoing request, no transaction involving any buyer or

11   investor will proceed to a closing unless approved in advance by the Court.

12           20.    Pursuant to 11 U.S.C. § 328(a), notwithstanding the terms and conditions of the

13   Broker’s employment, “the court may allow compensation different from the compensation

14   provided under such terms and conditions after the conclusion of such employment, if such terms

15   and conditions prove to have been improvident in light of developments not capable of being

16   anticipated at the time of the fixing of such terms and conditions.”

17           21.    Other than the Listing Agreement and the terms of engagement set forth in this

18   Application, there is no agreement between the Debtors and NAI Capital regarding the Debtors’

19   employment of NAI Capital in connection with the Debtors’ chapter 11 cases.

20    III.    NAI CAPITAL IS DISINTERESTED AND DOES NOT HOLD ANY INTEREST

21                                  ADVERSE TO THESE ESTATES

22           22.    NAI Capital is not a creditor, an equity security holder or an insider of the Debtors.

23           23.    NAI Capital is not and was not an investment banker for any outstanding security

24   of the Debtors.    NAI Capital has not been within three years before the Petition Date an

25   investment banker for a security of the Debtors, or an attorney for such an investment banker in

26   connection with the offer, sale or issuance of any security of the Debtors.

27

28
                                                      6
     Case 8:21-bk-10958-ES        Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                 Desc
                                   Main Document    Page 7 of 34


 1          24.     NAI Capital is not now nor was within two years before the Petition Date, a

 2   director, officer or employee of the Debtors or of any investment banker for any security of the

 3   Debtors.

 4          25.     To the best of the Debtors’ knowledge and based upon the Jackson Declaration,

 5   NAI Capital does not hold or represent any interest materially adverse to the interest of the

 6   Debtors’ estates or of any class of creditors or equity security holders, by reason of any direct or

 7   indirect relationship to, connection with, or interest in, the Debtors or an investment banker for

 8   any security of the Debtors, or for any other reason. For disclosure purposes only, NAI Capital is

 9   also being retained by “The Source Hotel, LLC” (“Source Hotel”), which is an affiliate of the

10   Debtors in its own chapter 11 bankruptcy case pending before this Court (bearing case number

11   8:21-bk-10525-ES). However, NAI Capital’s proposed employment as the real estate broker for

12   Source Hotel is subject to a separate listing agreement that is part of an entirely separate

13   employment application filed in the Source Hotel chapter 11 bankruptcy case that relates to an

14   entirely different property and is not tied to or linked in any way to the Debtors’ proposed

15   employment of NAI Capital in the Debtors’ chapter 11 cases. Also for disclosure purposes only,

16   NAI Capital has also been retained by The Source at Beach, LLC and The Source Office, LLC

17   (affiliated entities which are not in bankruptcy) with respect to the balance of the Source property.

18          26.     To the best of the Debtors’ knowledge and based upon the Jackson Declaration,

19   NAI Capital does not hold or represent any interest materially adverse to the Debtors or the

20   Debtors’ estates, and NAI Capital is a “disinterested person” as that term is defined in Section

21   101(14) of the Bankruptcy Code. Also, to the best of the Debtors’ knowledge, other than as set

22   forth herein and in the Jackson Declaration, NAI Capital has no prior connection with the

23   Debtors, any creditors of the Debtors or their estates, or any other party in interest in these cases,

24   or their respective attorneys or accountants, the United States Trustee or any person employed by

25   the United States Trustee.

26          27.     On January 31, 2020, NAI Capital, Inc. (“NCI”) (which is not the broker the

27   Debtors are seeking to employ herein) filed a voluntary petition under chapter 11 of the

28
                                                       7
     Case 8:21-bk-10958-ES        Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06              Desc
                                   Main Document    Page 8 of 34


 1   bankruptcy code in the Central District of California, San Fernando Valley Division, as Case

 2   Number 1:20-bk-10256-DS. At the time of its bankruptcy filing, NCI was a privately held, full

 3   service commercial real estate brokerage firm headquartered in Encino, California. The primary

 4   financial problem facing the company was ongoing litigation between the three primary

 5   shareholders of NCI. On August 28, 2020, the Court entered an order approving a sale of certain

 6   assets that constituted the operating business portion of the bankruptcy estate to a newly formed

 7   corporation owned by a group of NCI’s real estate brokers. That newly formed corporation is

 8   what constitutes NAI Capital and is the broker the Debtors are seeking to employ herein. That

 9   asset sale closed on September 30, 2020. None of the three primary shareholders of NCI

10   referenced above are involved with NAI Capital.       The only remaining financial connection

11   between NAI Capital and the NCI bankruptcy estate is that, as part of the consideration for NAI

12   Capital’s purchase of NCI’s operating business, NAI Capital owes the NCI bankruptcy estate the

13   remaining balance of a $250,000 promissory note, and NAI Capital is required to pay to the NCI

14   bankruptcy estate for the next approximately 2.5 years 3% of the net commissions earned by NAI

15   Capital after deducting costs of sale and payment of brokers’ commissions.          The Debtors’

16   bankruptcy counsel, Levene, Neale, Bender, Yoo & Brill L.L.P. (“LNBYB”), filed NCI’s chapter

17   11 bankruptcy case and served as NCI’s bankruptcy counsel throughout its chapter 11 bankruptcy

18   case. NCI’s chapter 11 bankruptcy case remains open (although no longer an operating business),

19   and LNBYB continues to serve as bankruptcy counsel to that chapter 11 entity. LNBYB is not

20   serving as counsel to NAI Capital (i.e., the broker the Debtors are seeking to employ herein), and

21   LNBYB has never served as counsel to NAI Capital. The Debtors are simply providing this

22   information as a matter of disclosure.

23          WHEREFORE, the Debtors respectfully submit that their employment of NAI Capital is

24   in the best interests of the Debtors’ bankruptcy estates, and Debtors request that they be

25   authorized to employ NAI Capital as their real estate broker in accordance with the terms and

26   conditions set forth above and in the Listing Agreement.

27

28
                                                     8
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                         Main Document    Page 9 of 34
     Case 8:21-bk-10958-ES      Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06        Desc
                                Main Document    Page 10 of 34


 1   Dated: June 11, 2021
 2

 3   PLAMEX INVESTMENT, LLC and
     3100 E. IMPERIAL INVESTMENT, LLC
 4

 5   __________________________________________
     Name: Luis Valenzuela
 6   Title: Executive Vice President of M+D Properties,
 7          Manager of Debtors

 8

 9                                             LEVENE, NEALE, BENDER, YOO
                                               & BRILL L.L.P.
10

11
                                               By:    /s/ Ron Bender
12                                                    Ron Bender
                                                      Monica Y. Kim
13                                                    Juliet Y. Oh
                                                      Counsel for Chapter 11 Debtors
14
                                                      and Debtors in Possession
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  9
     Case 8:21-bk-10958-ES         Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06             Desc
                                   Main Document    Page 11 of 34


 1                          DECLARATION OF CHRIS JACKSON

 2          I, Chris Jackson, hereby declare as follows:

 3          1.       I am the co-Chief Executive Officer of NAI Capital Commercial, Inc. (the “NAI

 4   Capital”).

 5          2.       I have personal knowledge of the facts stated herein, except where stated upon

 6   information and belief, and, as to such statements, I believe them to be true. I make this

 7   Declaration in support of the application of Plamex Investment, LLC, a Delaware limited liability

 8   company (“Plamex”), and 3100 E. Imperial Investment, LLC, a Delaware limited liability

 9   company (“3100,” and together with Plamex, the “Debtors”), the debtors and debtors-in-

10   possession in the above-captioned, jointly administered chapter 11 bankruptcy cases, for Court

11   approval of their joint employment of NAI Capital as their real estate broker (the “Application”).

12   Unless the context indicates otherwise, capitalized terms herein shall have the meanings as

13   defined in the Application.

14          3.       I have reviewed the Application, and I believe that all of the contents of the

15   Application are accurate. I understand the facts of the Debtors’ chapter 11 bankruptcy cases as

16   they have been presented to me, and I believe that NAI Capital is well qualified to serve as the

17   Debtors’ real estate broker. My team and I have already conducted significant due diligence of

18   Plaza Mexico.

19          4.       NAI Capital will work with the Debtors to assist the Debtors either to sell Plaza

20   Mexico for the most money possible or to find an investment partner to team up with the Debtors

21   either in connection with a sale process or a reorganization process.

22          5.       NAI Capital has approximately 223 brokers working in 13 offices throughout

23   Southern California, and NAI Capital has an extremely strong presence in Southern California yet

24   is part of a worldwide network that provides NAI Capital with access to prospective buyers and

25   investors worldwide. Subject to the approval of the Court and of the Application, the Debtors and

26   NAI Capital have entered into the listing agreement (the “Listing Agreement”) attached hereto as

27   Exhibit “1”.

28
                                                     10
     Case 8:21-bk-10958-ES         Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06               Desc
                                   Main Document    Page 12 of 34


 1          6.      As the real estate broker to the Debtors, NAI Capital expects to render, among

 2   others, the following types of professional services:

 3                      a. Identifying potential buyers and investors using NAI Capital’s worldwide

 4                          network;

 5                      b. Assisting the Debtors to expeditiously formulate and implement a strategy

 6                          for soliciting interest from potential buyers and investors, including by

 7                          developing and implementing procedures and a timetable for marketing the

 8                          Property for sale or investment;

 9                      c. Introducing the Debtors to potential buyers and investors and coordinating

10                          due diligence investigations;

11                      d. Assisting the Debtors to evaluate proposals from interested parties,

12                          formulating negotiation strategies, and assisting in negotiations and closing

13                          of a sale or investment; and

14                      e. Participating in hearings before the Bankruptcy Court with respect to the

15                          matters upon which NAI Capiutal has provided services or advice,

16                          including, as relevant, providing testimony.

17          7.      NAI Capital will work in close concert with the Debtors’ bankruptcy counsel with

18   respect to all of the foregoing.

19          8.      The NAI Capital team of brokers that will be representing the Debtors will be

20   comprised of me along with Philip Attalla, Executive Managing Director; Todd Lorber, Executive

21   Vice President; David M. Shabby III, Senior Associate; and Grant Bullen, Senior Associate. All

22   of our respective professional resumes are collectively attached hereto as Exhibit “2”.

23          9.      NAI Capital has not received any retainer for this engagement and has not been

24   paid any money by the Debtors at any time.

25          10.     The Listing Agreement is for a term of approximately six months, ending on

26   November 30, 2021 (see Section 1.3 of the Listing Agreement).

27

28
                                                      11
     Case 8:21-bk-10958-ES         Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                 Desc
                                   Main Document    Page 13 of 34


 1          11.     This is an exclusive Listing Agreement where NAI Capital will serve as the

 2   Debtors’ sole and exclusive agent (see section 2.1 of the Listing Agreement).

 3          12.     In the event of a transaction closing, NAI Capital shall be entitled to receive a

 4   commission (see section 5 of the Listing Agreement) in accordance with the Schedule of

 5   Commissions contained in Exhibit A to the Listing Agreement. NAI Capital shall be entitled to a

 6   commission of 1% of the sale price unless the consummated transaction is with any of the

 7   “Excluded Persons” contained in Exhibit C to the Listing Agreement in which case NAI Capital

 8   shall be entitled to a commission of 0.25% of the sale price. For confidentiality reasons, I have

 9   not included Exhibit C herein.

10          13.     Other than the Listing Agreement and the terms of engagement set forth in the

11   Application, there is no agreement between the Debtors and NAI Capital regarding the Debtors’

12   employment of NAI Capital in connection with these chapter 11 cases.

13          14.     NAI Capital is not a creditor, an equity security holder or an insider of the Debtors.

14          15.     NAI Capital is not and was not an investment banker for any outstanding security

15   of the Debtors.    NAI Capital has not been within three years before the Petition Date an

16   investment banker for a security of the Debtors, or an attorney for such an investment banker in

17   connection with the offer, sale or issuance of any security of the Debtors.

18          16.     NAI Capital is not now nor was within two years before the Petition Date, a

19   director, officer or employee of the Debtors or of any investment banker for any security of the

20   Debtors.

21          17.     To the best of my knowledge, NAI Capital does not hold or represent any interest

22   materially adverse to the interest of the Debtors’ estates or of any class of creditors or equity

23   security holders, by reason of any direct or indirect relationship to, connection with, or interest in,

24   the Debtors or an investment banker for any security of the Debtors, or for any other reason.

25          18.     For disclosure purposes only, NAI Capital is also being retained by “The Source

26   Hotel, LLC” (“Source Hotel”), which I understand is an affiliate of the Debtors in its own chapter

27   11 bankruptcy case pending before this Court (bearing case number 8:21-bk-10525-ES).

28
                                                       12
     Case 8:21-bk-10958-ES        Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                 Desc
                                  Main Document    Page 14 of 34


 1   However, NAI Capital’s proposed employment as the real estate broker for Source Hotel is

 2   subject to a separate listing agreement that is part of an entirely separate employment application

 3   filed in the Source Hotel chapter 11 bankruptcy case that relates to an entirely different property

 4   and is not tied to or linked in any way to the Debtors’ proposed employment of NAI Capital in the

 5   Debtors’ chapter 11 cases. Also for disclosure purposes only, NAI Capital has also been retained

 6   by The Source at Beach, LLC and The Source Office, LLC (affiliated entities that are not in

 7   bankruptcy) with respect to the balance of the Source property.

 8          19.     To the best of my knowledge, NAI Capital does not hold or represent any interest

 9   materially adverse to the Debtors or the Debtors’ estates, and NAI Capital is a “disinterested

10   person” as that term is defined in Section 101(14) of the Bankruptcy Code. Also, to the best of

11   my knowledge, other than as set forth herein, NAI Capital has no prior connection with the

12   Debtors, any creditors of the Debtors or their estates, or any other party in interest in these cases,

13   or their respective attorneys or accountants, the United States Trustee or any person employed by

14   the United States Trustee.

15          20.      On January 31, 2020, NAI Capital, Inc. (“NCI”) (which is not the broker the

16   Debtors are seeking to employ herein) filed a voluntary petition under chapter 11 of the

17   bankruptcy code in the Central District of California, San Fernando Valley Division, as Case

18   Number 1:20-bk-10256-DS. At the time of its bankruptcy filing, NCI was a privately held, full

19   service commercial real estate brokerage firm headquartered in Encino, California. The primary

20   financial problem facing the company was ongoing litigation between the three primary

21   shareholders of NCI. On August 28, 2020, the Court entered an order approving a sale of certain

22   assets that constituted the operating business portion of the bankruptcy estate to a newly formed

23   corporation owned by a group of NCI’s real estate brokers led primarily by me. That newly

24   formed corporation is what constitutes NAI Capital and is the broker the Debtors are seeking to

25   employ herein. That asset sale closed on September 30, 2020. None of the three primary

26   shareholders of NCI referenced above are involved with NAI Capital. The only remaining

27   financial connection between NAI Capital and the NCI bankruptcy estate is that, as part of the

28
                                                      13
     Case 8:21-bk-10958-ES       Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06              Desc
                                 Main Document    Page 15 of 34


 1   consideration for NAI Capital’s purchase of NCI’s operating business, NAI Capital owes the NCI

 2   bankruptcy estate the remaining balance of a $250,000 promissory note, and NAI Capital is

 3   required to pay to the NCI bankruptcy estate for the next approximately 2.5 years 3% of the net

 4   commissions earned by NAI Capital after deducting costs of sale and payment of brokers’

 5   commissions. The Debtors’ bankruptcy counsel, Levene, Neale, Bender, Yoo & Brill L.L.P.

 6   (“LNBYB”), filed NCI’s chapter 11 bankruptcy case and served as NCI’s bankruptcy counsel

 7   throughout its chapter 11 bankruptcy case. NCI’s chapter 11 bankruptcy case remains open

 8   (although no longer an operating business), and LNBYB continues to serve as bankruptcy counsel

 9   to that chapter 11 entity. LNBYB is not serving as counsel to NAI Capital (i.e., the broker the

10   Debtors are seeking to employ herein), and LNBYB has never served as counsel to NAI Capital.

11          I declare under penalty of perjury under the laws of the United States of America that the

12   foregoing is true and correct and that this Declaration was executed on June 11, 2021, at Los

13   Angeles, California.

14

15
                                                               CHRIS JACKSON
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    14
     Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                             Main Document    Page 16 of 34


 1

 2
                                 EXHIBIT “1”
 3
                             [LISTING AGREEMENT]
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            15
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 17 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 18 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 19 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 20 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 21 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 22 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 23 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 24 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 25 of 34
     Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                             Main Document    Page 26 of 34


 1

 2

 3

 4

 5

 6                               EXHIBIT “2”
 7

 8                       [PROFESSIONAL RESUMES]
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            16
         Case 8:21-bk-10958-ES           Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                      Desc
                                         Main Document    Page 27 of 34
Todd Lorber
NAI Capital, Inc.
15821 Ventura Boulevard
Suite 320
Encino, CA 91436

Phone: +1 (818) 933-2376
Email: tlorber@naicapital.com

Title: Executive Vice President


Career Summary
After graduating from the University of California at Berkeley with a degree in Biological Science, Todd Lorber joined
Grubb & Ellis as a Research Associate for the San Fernando Valley. In this capacity, he maintained the industrial
inventory system and authored the 1988 L.A. North Real Estate Forecast for Grubb & Ellis and the Ventura County Market
Profile for the Urban Land Institute.

In June of 1989, Todd began his career in the Industrial Division of the San Fernando Valley Office, where he quickly
found acceptance from industrial users and investors because of his understanding of the technical and financial aspects
of industrial real estate. Since this time, Todd has concentrated his efforts in the San Fernando and Santa Clarita Valley
Industrial marketplaces where his time is spent on the leasing and sales of Industrial/R&D product in both the user and
investor arenas. He also has acquired significant development and product repositioning experience via his own portfolio
and those of his clients.


In January of 2007 Todd relocated to NAI CAPITAL, the Southern California franchise of NAI GLOBAL as a Senior Vice
President, where he has been a member of its Capital Club each year since. He continues to be one of the most
productive brokers in his marketplace, adding value to transactions with his expertise in adapting product to the evolving
logistics models and maximizing asset value for his clients.


Experience
Below is a partial list of clients:



Easton Sports                            AEW Capital Management
Rexford Industrial                       Nestle
St. Judes Medical                        First Industrial Realty Trust
Northrup/Grumman                         Pinkerton
Anheuser Busch                           LA Unified School District
ARKA Properties                          Prudential Realty Company
TA Associates


Education
University of California at Berkeley with a degree in Biological Science. Todd has been an active member of the AIR
Industrial Multiple since he began his career. He is held in high regard by his clients and partners, and by his peers within
the brokerage community.




                                                               Committed to Southern California Connected to the World.
                                                                                       800.468.2618  naicapital.com
   Case 8:21-bk-10958-ES        Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06           Desc
                                Main Document    Page 28 of 34




BUSINESS REFERENCES

        Ms. Kathy Schreiber                       Mr. Dean Daily
        Ambassador Foods                          Van Nuys Airport Industrial Center
        16625 Saticoy Street                      7647 Mulholland Drive
        Van Nuys, CA 91406                        Los Angeles, CA 90046
        (818) 571-8090                            (818) 994-6231


        Mr. Danny Finkelstein                     Mr. Dick Decker
        Pacific Suppliers                         Woodmart Window Coverings
        8541 Lankershim Boulevard                 15800 Strathern Street
        Sun Valley, CA 91352                      Van Nuys CA 91406
        (818) 219-0788                            (818) 785-1528


        Mr. Gary Blackwell                        Ms. Carol Woodard Kozimor
        EPI General Contractors                   Graywood Properties
        7655 Haskell Avenue                       440 NW Columbia Street
        Van Nuys, CA 91406                        Bend OR 97701
        (818) 908-0348                            (541) 389-8666


        Mr. Vincent Bohanec                       Mr. Jonathan Bass
        ARKA Properties                           Pro Tour Memorabilia
        9350 Wilshire Blvd. Suite 302             20362 Plummer Street
        Beverly Hills, CA 90212                   Chatsworth, CA 91311
        (310) 274-2259                            (818) 909-5937




                                               Committed to Southern California Connected to the World.
                                                                       800.468.2618  naicapital.com
    Case 8:21-bk-10958-ES      Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                       Desc
                               Main Document    Page 29 of 34


Projects

           Project Leasing:

                               Creative Technologies                 110,000s.f.
                               First Industrial/Port to Port Dist.   121,000s.f.
                               Greywood Properties                   82,000 s.f.
                               Lamsco West                           75,000 s.f.
                               Paiho Mfg                             62,000 s.f.
                               Pro Tour Memorabilia                  25,000s.f.
                               Sara Lee Baking Corp.                 16,000 s.f.
                               AEK                                   18,000 s.f.
                               Norman Wright/Airelink                15,900 s.f.
                               TRE Motorsports                       20,000 s.f.
                               ATK Technologies                      52,000s.f.
                               Alberto Culver Labs                   213,000s.f.



           Recent Project Sales:

                               First Industrial                      173,000 s.f. Investment Santa Clarita
                               Titan Pacific                         110,000 s.f. Leased Investment, Van Nuys
                               Titan Atlantic                        100,000 s.f. Leased Investment,Van Nuys
                               Sherman Family                        411,000 s.f. Leased Investment De Kalb Il
                               Sherman Family                        140,000 s.f. Leased Investment Stafford TX
                               Kavli Portfolio                       398,000 s.f. User Sale, Oxnard
                               Canyon Plastics                       110,000 s.f. User Sale, Santa Clarita
                               Bocci Laboratories                    2 acre land purchase, Santa Clarita
                               Bocci Laboratories                    96,000 s.f. Santa Clarita
                               King Bros                             75,055 s.f. Sant Clarita
                               Arka Properties                       126,000 s.f. Chatsworth
                               Dean Metropolis                       47,000 s.f. Van Nuys




                                                      Committed to Southern California Connected to the World.
                                                                              800.468.2618  naicapital.com
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 30 of 34
Case 8:21-bk-10958-ES   Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06   Desc
                        Main Document    Page 31 of 34
          Case 8:21-bk-10958-ES                 Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                                Desc
                                                DAVID
                                                Main      M. SHABY
                                                     Document             III
                                                                 Page 32 of 34
             426 Altair Pl, Venice, CA 90291  davidshaby14@gmail.com  (310)683-8767  CA DRE License #02081248

EDUCATION
NEW YORK UNIVERSITY                                                                                                          NEW YORK, NY
B.S. in Real Estate, Schack Institute of Real Estate, School of Professional Studies                          September 2013 – May 2017
 Relevant Coursework: Real Estate Capital Markets, Risk and Portfolio Management, Real Estate Development Process, Accounting,
     Financial Modeling in Excel and Argus, Commercial Lease Analysis, Real Estate Appraisal and Valuation, Real Estate Market Analysis

Every-day Work Experience in: Microsoft Excel, VTS, Argus-Developer, Argus-Enterprise, Adobe Photoshop, Adobe InDesign

WORK EXPERIENCE
NAI CAPITAL                                                                                                                  TORRANCE, CA
Senior Associate, Industrial Brokerage                                                                                    October 2020 – Present
      Specialize in the acquisition, disposition, and leasing of industrial real estate assets in the Greater Los Angeles area.
        Represented and consulted both Landlords and Tenants on industrial real estate-based decisions; was responsible for preparing
         marketing material, scheduling property tours, overseeing LOI and Lease negotiations, Sale and Purchase Agreements, Broker
         Opinion of Value presentations, and conducting financial analyses.
        Actively canvassed industrial real estate located in the cities of Gardena, Carson, and along with the Alameda Corridor.
SEISMIC RETROFIT SPECIALISTS, LLC                                                                                          CULVER CITY, CA
Co-Founder, Vice President                                                                                              June 2020 – Present
     Co-Founder of Seismic Retrofit Specialists (SRS), a full-service general contracting start-up, licensed by Contractor State License
         Board #549884. SRS specializes in bringing multi-family and commercial buildings into compliance with current earthquake and
         seismic building codes, such as Ordinance 183893, Ordinance 184081, and SB-721. Services include soft-story retrofitting,
         basement expansion, balcony repairs, earthquake bolting, sister foundation, and spalling concrete repair.
        Current responsibilities include managing and overseeing finances, marketing (website in progress), client procurement, and
         business development.
JONES LANG LASALLE (JLL)                                                                                                  LOS ANGELES, CA
Leasing Associate, National Retail Group                                                                     September 2017 – October 2020
      Assisted in the leasing of 9 shopping centers in excess of 5.53M SF, representing the following Clients: DWS–Deutsche Bank,
         Brixton Capital, Nuveen Capital, Rialto Capital, and Gerrity Group. Properties included: Manhattan Village Shopping Center,
         Forum Carlsbad Shopping Center, Marina Marketplace Shopping Center, SouthBay Pavilion, Rogue Valley Mall, Sherwood Mall,
         Everett Mall, Salem Center, and Provo Towne Center.
        Main duties included: Generating new leads, negotiating LOI’s into Lease (new deals and renewals), maintaining Client and
         Tenant relations, financial modeling in Microsoft Excel, preparing property-wide leasing budgets and quarterly investment
         reports, creating marketing material such as flyers, merchandising plans, and custom renderings all using Adobe Photoshop.
        During entire employment, supported the leasing of the Manhattan Village Shopping Center, a $200M redevelopment in
         Manhattan Beach, CA. Working alongside Kristin Grove and Devin Klein, our team closed 75+ deals, earning over $2.64M in
         leasing revenue.
MARCUS & MILLICHAP                                                                                                           NEW YORK, NY
Brokerage Assistant                                                                                               February 2017 – May 2017
     Gained experience in real estate evaluation and appraisal, market analysis, data basing, and client research under elite New York
          City based commercial real estate broker, Nat Rockett.
        Projects included researching and creating sale comps for recent retail and office sales to consolidate neighborhood-specific price
         per square foot and cap rates, as well as client research and database management; using Apto, Salesforce, LexisNexis, CoStar,
         Property Shark, and Reonomy.
EXTRACURRICULAR
NYU ICE HOCKEY                                                                                                               NEW YORK, NY
2x National Champion, Academic All-American, 4-Year Athlete                                             September 2013 – March 2017
     2017 ACHA National Champions, 2015 ACHA National Champions, 2017 & 2015 SECHL Division Champions
     Received President’s Service Award in 2015, 2016, and 2017 for community service work in Greater New York City area.
AVIATION                                                                                                                  LOS ANGELES, CA
Complex, High Performance Endorsed                                                                                         Summer 2012-Present
    Received FAA Private Pilots license in the Summer of 2015.
    Received FAA High Performance and Complex license in the Summer of 2016.
COMMUNITY SERVICE: NYU Hockey: President’s Service Award (2015-2017), State of California Assembly Award for Environmental
Awareness work with Grades of Green as the Youth Co-Chair (2012-2013), Patient Discharge Volunteer at Providence Little Company of
Mary Hospital in Torrance, CA (2012)
Case 8:21-bk-10958-ES     Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06            Desc
                          Main Document    Page 33 of 34




  BROKER PROFILE

  Professional Profile
  Grant Bullen serves as an Associate with NAI Capital. He specializes in investment
  transactions throughout Southern California. He utilizes his in-depth financial
  knowledge and analytical skills to develop effective investment and disposition
  strategies for his clients.

  Background & Experience
  Grant Bullen possesses a wide range of financial as well as commercial real estate
  experience. He began his career working in corporate finance and management
  consulting where he provided financial and strategic advisory for clients in a variety
  of industries. He leveraged his distinct blend of financial analysis and data
  management skills to help clients stabilize accounting operations, streamline data
  flows, and provide management reporting & analysis.

  Throughout his career he has demonstrated a proven ability to boost company
  performance by identifying inefficiencies, developing solutions, and translating
  those solutions into clear results.




                                                                                            15821 Ventura Boulevard Suite 320 | Encino, California USA 91436 | +1 818 905 2400 | naccapital.com
  Education
  Grant Bullen earned a Bachelor of Science degree in Marketing from the W.P.
  Carey School of Business at Arizona State University. Additionally, he completed
  independent coursework in Finance Theory at MIT, Financial Markets at Yale, and
  Principles of Microeconomic at MIT, and Financial Analysis and Decision Making
  at Tsinghua University.


                      Grant Bullen
                      Associate
                      NAI Capital
                      O: (818) 815-2414
                      M: (435) 760-6094
                      gbullen@naicapital.com
                      Cal DRE Lic. #02060015




                                            1
Case 8:21-bk-10958-ES                Doc 84 Filed 06/11/21 Entered 06/11/21 17:53:06                                      Desc
                                     Main Document    Page 34 of 34
                                   PROOF OF SERVICE OF DOCUMENT
 1   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
 2
     A true and correct copy of the foregoing document entitled APPLICATION OF DEBTORS AND
 3   DEBTORS IN POSSESSION TO JOINTLY EMPLOY NAI CAPITAL COMMERCIAL, INC. AS REAL
     ESTATE BROKER PURSUANT TO 11 U.S.C. §§ 327 AND 328; DECLARATION OF CHRIS
 4   JACKSON IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the
     form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 5
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On June 11, 2021, I checked the CM/ECF docket for this bankruptcy case or
 7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
     receive NEF transmission at the email addresses stated below:
 8
              Ron Bender rb@lnbyb.com
 9            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
               cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
              Nancy S Goldenberg nancy.goldenberg@usdoj.gov
10            Monica Y Kim myk@lnbrb.com, myk@ecf.inforuptcy.com
              Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
11            Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
              Robert E Opera ropera@wghlawyers.com, jmartinez@wghlawyers.com;mweinberg@wghlawyers.com
12            Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
              Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
13            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
14
     2. SERVED BY UNITED STATES MAIL: On June 11, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17
     Plamex Investment, LLC                                             Hon. Erithe A. Smith
18   6988 Beach Blvd                                                    United States Bankruptcy Court
     Suite B-215                                                        411 West Fourth Street, Suite 5040
19   Buena Park, CA 90621                                               Santa Ana, CA 92701-4593

20                                                                                    Service List continued on attached page

21
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
22   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on June 11, 2021, I served the following persons and/or entities by personal delivery, overnight mail
23   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
24   mail to, the judge will be completed no later than 24 hours after the document is filed.

25   None.

26   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
27
      June 11, 2021                      Lisa Masse                                     /s/ Lisa Masse
28    Date                              Type Name                                       Signature


      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
